DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Following prior arts are considered pertinent to applicant's disclosure.
US 20140321555 A1(Rossato)
US 20140192896 A1(Wang)
US 20140092963 A1 (Wang963)
US 20130301946 A1 (Rossato946)
US 20190116386 A1 (Tsukagoshi)
US 20020005862 A1 (Deering)
US 20100008416 A1 (Configuration file with framerate/temporal processing parameter for scalable video coding; para 32)
US 20130314496 A1 (scalable video coding {Fig.2} and details of residual processing {Fig. 3})
US-20180115778-A1 (later version of Rossato)





Response to Remarks/Arguments

Applicant’s arguments with respect to claim rejection have been fully considered but are moot/not persuasive based on updated analysis using new portions of existing prior art.

Applicant’s argued following in page 9 of the remarks

Wang and Wang963 are directed to "gradual decoder refresh" (GDR) in which "the picture is gradually refreshed over a series of pictures in the GDR set until, at the recovery point picture, the picture is completely refreshed." (Wang, [0026] and throughout; Wang963, 1 [0017]-[0018] and throughout.) At best, such gradual refreshing implies a gradual refreshing/replacement of earlier data stored in a buffer. Accordingly, any SEI message or flag specifying whether such gradual replacement/refreshing is to be performed (e.g., a "recovery point SEI message" as discussed in Wang or a flag signaling whether GDR is enabled in Wang963) fails to correspond to a "further temporal processing parameter" that "specifies whether or not a buffer storing the temporal data is to be cleared" as recited in the independent claims as currently amended


In other words, applicant agrees that refreshing can be equated with replacement of earlier data stored in a buffer but do not think the replacement of earlier data in a buffer is not equivalent to clearing.

However as can be seen from Para 34 of Wang963 clearing/discarding is also signaled (see below; a recovery point SEI message indicates slices until those can be discarded except the foreground. “the foreground region in the picture contains intra-coded coding blocks only” {para 45} , others can be inter coded or temporal processing {para 42}.

[0033] In another method, a flag is signaled, e.g., in the sequence parameter set, to indicate whether GDR is enabled. Alternatively, the flag may be signaled in other places, e.g., the video parameter set or the picture parameter set. The flag may be signaled by a video encoder in an encoded video bitstream. In turn, a decoder may receive such a flag in an encoded video bitstream, and use the flag to support GDR functions.

[0034] When enabled, whether a slice belongs to the foreground region in a picture is signaled, either in the slice header or in an SEI message. When random accessing from a GDR starting point, which is a non-RAP access unit containing a recovery point SEI message, the slices in all pictures from the starting point until the recovery point (but not including the recovery point) that do not belong to the foreground regions can be discarded.

Therefore applicant’s arguments are not persuasive.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 35, 37, 39, 41-42, 44-48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato in view of Wang in view of Wang963.
	
	
	
Regarding Claim 32. Rossato teaches a method comprising:	 receiving configuration data [(“ received parameters” para 41)]  relating to processing of residual data, the residual data having been obtained [(para 40)] , for a given image in a set of images[(“residuals for subsequent images of a same sequence” para 49)] , based on a first representation of the image at a first level of quality in a tiered hierarchy having multiple levels of quality and a second representation of the image at the first level of quality, the second representation being based on a representation of the given image at a second, lower level of quality in the tiered hierarchy[(para 36-37, 51;  predicted rendition of the signal at a second/higher level of quality based on the first/lower level of quality. Producing a rendition of the signal at the second level of quality from the residuals; “DECODING IN A TIERED HIERARCHY WITH USE OF DIFFERENT TECHNIQUES FOR DIFFERENT LEVELS OF QUALITY” para 1; different level of quality is taught in para 40; “encoded in accordance with different resolutions in a respective compression hierarchy” para 99 and note “resolution and/or frame rate (first level of quality),” in para 32; also see para 71;  )] , the residual data being useable to reconstruct the first representation using the second representation[(para 41 the lower quality residual is upsampled and combined to produce/reconstruct in the higher quality representation; please map the level of quality instead of numbering such as “first” “second”; see Fig.1 numerals 150 )] :	 and processing the configuration data to reconstruct, for the given image, the first representation using the second representation and the residual data[(para 41)] , 


Rossato does not explicitly teaches the configuration data comprises a temporal processing parameter that indicates whether or not temporal processing associated with reconstructing the first representation has been performed, wherein performing temporal processing comprises using data based on multiple images in the set of images,
wherein the number of times that temporal processing parameter is received for the set of images is less than the number of images in the set of images, and 
wherein, when received, a further temporal processing parameter is received for each image in the set of images

However, in the same/related field of endeavor, Wang teaches the configuration data comprises a temporal processing parameter that indicates temporal processing associated with reconstructing the first representation has been performed, wherein performing temporal processing comprises using data based on multiple images in the set of images, [( SEI messages/recovery point SEI message to indicate GDR to be performed {para 23, 26,  Fig.4 step 102}. Para “A recovery point picture may, in turn, represent a picture in which the entire picture is included in a "refreshed" or "foreground" region. Hence, the picture is gradually refreshed over a series of pictures in the GDR set”
Para 23 “techniques of this disclosure are directed to coding video data using gradual decoding refresh (GDR), while supporting temporal scalability”; therefore encoding/decoding different levels/layer/representation supporting GDR;
As can be seen from above discussion the GDR processing and refresh is relates to temporal processing. i.e. refreshed means not available for later processing)]  
wherein the number of times that temporal processing parameter is received for the set of images is less than the number of images in the set of images [(para 26, Fig.6 step 102, received for the sequence  of images)] ., and 
wherein, when received, a further temporal processing parameter is received for each image in the set of images [(region refresh message is received in each picture, in para 11; see a "region refresh information" SEI message in para 26)] .

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would provide predictable result and improvement in processing, with the ability to refreshing over multiple picture and temporal scalability.  [(Wang para 23-31)] 


Rossato in Wang may not explicitly show that the temporal parameter indicates “whether or not”

However, in the same/related field of endeavor, Wang963 teaches the temporal parameter indicates “whether or not” the temporal processing is enabled [(Wang963 para 33 “a flag is signaled, e.g., in the sequence parameter set, to indicate whether GDR is enabled”; see GDR processing for Wang above)] 

Wherein, when received, a further temporal processing parameter is received for each image in the set of images Wherein the further temporal processing parameter is a temporal refresh parameter that indicates when temporal data is to be refreshed and
Wherein the temporal refresh parameter specifies whether or not a buffer storing the temporal data is to be cleared [(Para 34 of Wang963 clearing/discarding is also signaled (see below; a recovery point SEI message indicates slices until those can be discarded except the foreground. “the foreground region in the picture contains intra-coded coding blocks only” {para 45} , others can be inter coded or temporal processing {para 42}.

[0033] In another method, a flag is signaled, e.g., in the sequence parameter set, to indicate whether GDR is enabled. Alternatively, the flag may be signaled in other places, e.g., the video parameter set or the picture parameter set. The flag may be signaled by a video encoder in an encoded video bitstream. In turn, a decoder may receive such a flag in an encoded video bitstream, and use the flag to support GDR functions.

[0034] When enabled, whether a slice belongs to the foreground region in a picture is signaled, either in the slice header or in an SEI message. When random accessing from a GDR starting point, which is a non-RAP access unit containing a recovery point SEI message, the slices in all pictures from the starting point until the recovery point (but not including the recovery point) that do not belong to the foreground regions can be discarded.

)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would enhance efficiency as a system can readily determine whether to perform this processing.   

 

Wang963 additionally teaches with respect to claim 35. A method according to claim 32, wherein the temporal data comprises the data useable in temporal processing. [(“the foreground region in the picture contains intra-coded coding blocks only” {para 45} , others can be inter coded or temporal processing {para 42}.
)] 


Wang963 additionally teaches with respect to claim 37. A method according to claim 34, wherein a bit-length of a value of the temporal refresh parameter is one bit. [(Wang963 para 31 a flag has bit length 1, Table 2 para 36)] 

Wang additionally teaches with respect to claim 39. A method according to claim 32, wherein the number of times the temporal processing parameter is received for the set of images is one [(para 26, Fig.6 step 102)] .
 
Wang963 additionally teaches with respect to claim 41. (Currently Amended) A method according to claim  32, wherein a value of the temporal processing parameter has a bit-length of one bit. [(Wang963 para 31 a flag has bit length 1, Table 2 para 36)] 


Rossato additionally teaches with respect to claim 42. A method according to claim 32, wherein the data based on multiple images is indicative of an extent of temporal correlation between the residual data for the given image and residual data for one or more further images in the set of images [(Rossato para 50, 251)] .
Rossato additionally teaches with respect to claim 44. A method according to claim 42, wherein each of the images in the set of images corresponds to a different time sample of a video, and wherein the one or more further images corresponds to one or more earlier time samples in the video relative to a time sample corresponding to the given image [(Rossato Fig.1 numerals 100 and 150; the images are images at different time sequence; para 21, 2, 135)] .

Wang963 additionally teaches with respect to claim 45. A method according to claim 32, wherein the temporal processing parameter is stored in a predetermined bit in a given byte of the configuration data [( the flag is predefined in sequence parameter set {Table 2, para 36}, which is byte {para 36, 50})] . 

Regarding Claims 46 and 47: Please see the analysis of claim 32 and note that Rossato additionally teaches corresponding apparatus and a non-transitory computer-readable medium comprising instructions which when executed by a processor cause the processor perform the process

Wang963 additionally teaches with respect to claim 48. A method according to claim 36, wherein a bit-length of a value of the temporal refresh parameter is one bit. [(Wang963 para 31 a flag has bit length 1, Table 2 para 36)] 


Rossato additionally teaches with respect to claim 51. A method according to claim 41, wherein the data based on multiple images is indicative of an extent of temporal correlation between the residual data for the given image and residual data for one or more further images in the set of images. [(Rossato para 50, 251)] .



Claims 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato in view of Wang in view of Wang963 in view of Rossato946.

Regarding Claim 43. Rossato in view of Wang in view of Wang963 does not explicitly show the data comprises temporal correlation data based on a difference between the residual data for the given image and the residual data for the one or more further images in the set of images.

However, in the same/related field of endeavor, Rossato946 teaches wherein the data comprises temporal correlation data based on a difference between the residual data for the given image and the residual data for the one or more further images in the set of images.[(Rossato946 para 164 and Fig.4B)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to reduce the image data [(Rossato946 Fig.4B)] 

Rossato additionally teaches with respect to claim 50. A method according to claim 43, wherein each of the images in the set of images corresponds to a different time sample of a video, and wherein the one or more further images corresponds to one or more earlier time samples in the video relative to a time sample corresponding to the given image. [(Fig.1 numerals 100 and 150; the images are images at different time sequence; para 21, 2, 135)] .



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486